Citation Nr: 1711560	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  12- 28 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a prostate disability. 

2.  Entitlement to service connection for a urinary disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967, to include service in the Republic of Vietnam.  He was awarded the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In the June 2010 rating decision, the RO, in pertinent part, denied service connection for urinary problems and declined to reopen a claim for service connection for a prostate condition. 

In April 2011, the Veteran testified before a Decision Review Officer (DRO) at the RO.  In September 2014, he testified during a Board video-conference hearing before the undersigned.  Transcripts of these hearings are of record.  

In a January 2015 Board decision, the Board reopened the issue of entitlement to service connection for a prostate disability and remanded the case for additional development.  

In June 2016, the Board remanded the case for further development. 

In October 2016, the Board requested an expert medical opinion from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901 (2016).  A response was provided in November 2016.  

In addition, the record reveals a May 1994 statement containing claims to reopen service connection claims for ankle sprain and boils.  As these claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1.  The Veteran's prostate disability was not caused or aggravated by a disease or injury in active service.

2.  The Veteran's urinary disability was not caused or aggravated by a disease or injury in active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a prostate disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for service connection for a urinary disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In a March 2017, brief to the Board, the Veteran's representative generally argued that the November 2016 VHA opinion was inadequate because the examiner did not consider the Veteran's statements, to include his report of continuity of symptomatology, and because the examiner did not have the particular expertise, experience, or training to comment on genitourinary disorders.  

The November 2016 VHA opinion was obtained from a urologist.  Although the physician did not specifically state that he was considering the Veteran's statements; he did consider the reported history of recurrent prostate symptoms and urinary infections.  The physician did not discuss the Veteran's reports of being treated soon after service and continuous symptoms beginning in service, but as discussed below, the Board has found these reports to lack credibility.  The VHA physician discussed the pertinent evidence, to include lay statements and report of continuity of symptomatology, accompanied by a detailed rationale based on an accurate history and medical knowledge, and was responsive to all questions posed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, there is no evidence that the VHA examiner's education or training as a physician rendered him unable to observe or diagnose genitourinary disorders.  In the absence of clear evidence to the contrary, the Board finds that the examiner was competent to provide this opinion.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  Accordingly, the November 2016 VHA opinion is adequate to assist VA in adjudicating the claims decided herein.

Pertinent Law and Regulations

Service connection will be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability first diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Service connection requires evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

A February 1965 service entrance examination included a finding of a normal genitourinary system.  

An April 13, 1967 service treatment record notes that the Veteran's prostate smear contained "many pus cells" and that "bacteria [was] present."  His prostate felt "normal" at the time, and there were no symptoms of dysuria.  The Veteran underwent a prostate massage as part of treatment.  

In an April 28, 1967 service treatment record, the treating physician noted that the Veteran was "doing well" with regard to his prostate condition and observed that the prostate was "normal in size [and] consistency . . . ."  The Veteran underwent a prostate massage at this time.  
The April 1967 separation examination report shows that the Veteran's genitourinary system was found to be normal. In the accompanying report of medical history, the Veteran indicated that he did not have frequent or painful urination and denied other genitourinary problems. 

Post-service, in August 1973, the Veteran was diagnosed with prostatitis.  In an August 1974 private discharge summary, Dr. R.P.H. diagnosed acute prostatitis as well as treatment for urinary tract infection.  

Urine testing results were negative in August 1967, October 1968, November 1968, February 1969, April 1969, February 1971, May 1971, August 1971, and February 1974.  

An undated private prescription note from Dr. R.D.D. notes "bilateral testicular pain" in June 1982, "angioma left scrotum" in March 1983, and "calcular prostatitis" in March 1988.  

In February 1989, the Veteran underwent a VA Agent Orange examination.  The examiner reported that the prostate was "normal" at this time.  System review of the Veteran's genitourinary system was also negative.  

An April 1991 VA treatment note reflects a diagnosis of chronic prostatitis after the Veteran's complaint of "pain [and] swelling in [his] testicles."  In a May 1991 letter, Dr. R.D.M. wrote that, "[i]n October 1973, [the Veteran] stated that another physician diagnosed him with 'prostate trouble.'"  

An April 1998 private treatment record from Dr. F.S. documents that the Veteran "complained of . . . a two-year history of 'prostatitis,' noting that he had several drops of blood appearing from the tip of his penis onto his undergarments . . . ."  Also noted was that he reported receiving treatment for the condition "over the last 6 1/2 years."  The private physician noted that the Veteran "deni[ed] any other overt past history of GU systems complaints."  Urinalysis results were normal at this time.  Impression of "past history of prostatic urethritis with passive, gross, and mid to terminal hematuria with left groin pain" with "[e]tiology unclear" was provided.

An April 1998 pelvic ultrasound testing reveals that the "urinary bladder appear[ed] normal" and that the "prostate appear[ed] normal as seen through the bladder."  No abnormal masses or fluid were seen in the adjacent regions.  The examiner opined that "the prostate show[ed] no abnormality with the transabdominal probe" at this time.  

A May 1998 private treatment record reveals a diagnosis of chronic bladder vesicopathy secondary to biopsy-proven benign prostatic hypertrophy (BPH) and moderately severe urethral stricture of bulbous urethra extending into the membranous urethra, with past history of prostatic urethritis. 

In a July 1999 private treatment note, Dr. F.J.S. note the Veteran's complaint of "passing grossly bloody mucoid-like material per urethra," which warranted further urologic evaluation.  The private physician observed that the laboratory data revealed a benign urinary cytology.  Impressions of moderately severe bulbous urethral stricture and past history of biopsy-proven benign prostatic hyperplasia with early bladder outlet obstruction vesicopathy were provided at this time. 

A September 2001 pathology report notes that mid trigone biopsy of the bladder was submitted, which supported a clinical diagnosis of cystitis cystica with chronic cystitis. 

A September 2001 discharge summary notes impressions of no evidence of urethral stricture or bladder outlet obstructive vesicopathy.  An impression of mild bladder neck contracture was also provided.  

An April 2003 operative report from Dr. F.J.S. documents postoperative diagnosis of "no overt GU tract pathology noted," as well as "recurrent lower urinary tract irritative symptoms, intermittent microscopic hematuria, rule out occult neoplasm of GU tract."

A September 2007 CT scan report documents a finding of enlarged lobular prostate elevating the bladder base with prostatic calcifications.  A November 2007 private treatment record documents the Veteran's complaint of chronic prostatitis.  

A June 2008 private treatment note indicates that the Veteran had "a history of chronic prostatitis and urinary frequency, as well as BPH with obstruction."  

A March 2009 private treatment note documents an impression of flare-up of prostatitis and obstructive benign prostatic hypertrophy, status post transurethral resection of the prostate (TURP).  

A June 2012 private treatment note documents that the Veteran "was found to have acute and chronic prostatitis." 

In August 2012, the Veteran underwent a Disability Benefits Questionnaire (DBQ) examination for the claimed disabilities.  The examiner provided diagnoses of benign prostatic hypertrophy and urolithiasis.  The examiner opined that the Veteran's claimed prostate and urinary disabilities were less likely than not due to service.  With regard to prostate disability, the examiner opined that "the Veteran had successful treatment of acute prostatitis 4/13/1967 with Macrodantin 100 mg bid which had resolved by 4/27/1967 . . . ."  The examiner explained that the acute condition had "resolved on 4/27/1967 since there [was] a lack of continuity of care and chronicity of care for chronic prostate condition," even in consideration of various treatments for "painless hematuria, intravesical calcium oxalate stone, BPH, ED, bulbous urethral stricture from 1988 to 2004 . . ." as well as treatment for "[benign prostate hypertrophy] s/p TURP, chronic prostatitis and ED in 2009. . . ."  The examiner further opined that "current . . . c/o recurrent urinary tract condition . . . was less likely than related to the current Veteran's BPH, urolithiasis, chronic prostatitis, or ED."  

In an April 2015 DBQ report, the examiner provided diagnoses of chronic prostatitis, benign prostatic hypertrophy, chronic urinary tract infection, and hematuria.  The examiner then opined that the claimed prostate and urinary disabilities were less likely as not due to service.  He reasoned that other than the April 1967 in-service treatment for prostatitis, there were "no other treatment notes to indicate continued symptoms or treatment and no records to indicate other urinary tract or prostate issues during his active duty service."  The examiner noted that the separation examination "indicated no urinary or prostate problems in either the history provided by the Veteran or positive findings by the examiner."  While noting that the Veteran's post-service treatment records contains "multiple evaluations and treatment for both prostate and urinary tract problems as far back as 1982," the examiner indicated that "treatment for chronic prostatitis, chronic UTIs, BPA, and ED cannot be tied to treatment once in the end of the Veteran's active duty time for an acute infection with no history of previous treatment or continue problems following the initial treatment period."  

In a June 2016 DBQ report, the examiner opined that the claimed prostate and urinary disabilities were less likely as not related to service.  With respect to the claimed prostate disability, the examiner opined that "the Veteran's current prostate conditions of chronic prostatitis and benign prostatic hypertrophy as well as his ED are more likely than not due to the aging process and less likely than not due to or caused by acute conditions that were treated in the military."  While observing that "there are many factors that cause the Veteran's current conditions including changes related with aging," the examiner commented that these factors do not ". . .  connect [his] current conditions with his military service."  The examiner further noted that "treatment for an acute infection is not a manifestation of a chronic condition that occurs later in life."  With respect to the claimed urinary disability, the examiner noted that "treatment in the mid-late 1960s and treatment for prostatitis in Aug 1973 and UTI in Aug. 1974 would not establish a link between his current prostate/urinary tract-related pathology and service."  The examiner then opined that "it is less likely than not that these 2 episodes of acute prostatitis and acute UTI establish a link between current conditions and his military service." 

In a June 2016 addendum opinion, the examiner reiterated that the clinical evidence fails to support that "the Veteran's current urinary tract related pathology began in service, was initially manifested in service, or is the result of an injury or disease in service."  The examiner noted that "the diagnosis of chronic UTI, prostatitis began years after leaving service" and that service treatment records "indicate treatment of acute conditions and did not indicate a chronic condition at that time."  

In the November 2016 VHA opinion, the examiner opined that "the Veteran's current prostate pathology (chronic prostatitis, obstructive BPH status post TURP) was less likely as not . . . was manifested during service. . . ."  As rationale, the examiner initially noted that the Veteran was treated for acute prostatitis during service on April 13, 1967.  Based on his review of service treatment records, the condition was "acute and transitory and resolved with given treatment at the time without sequelae."  While acknowledging that, "[i]n 1973, the [Veteran] was diagnosed with prostatitis . . . [and that] he was diagnosed with prostatitis several other times afterwards and eventually with chronic prostatitis," the examiner discerned that current medical literature fails to establish that "BPH (Benign Prostatic Hypertrophy) results from acute or chronic prostatitis."  Rather, "BPH is caused by normal aging process in those who develop it," and "[f]amily history and genetics also play an important role in the development of BHP." Further, the examiner stated that the clinical records do not "suggest that the Veteran's subsequent prostatitis and chronic prostatitis were the result of or caused by the prostatitis in service" because there was "a span of more than 6 years between prostatitis during service and the first episode of prostatitis after service which makes it less likely related to each other," given the acute and transitory nature of the in-service prostatitis "that resolved with the given treatment at the time."   

VA treatment records through August 2016 document diagnoses of benign prostatic hypertrophy as well as history and complaints of chronic prostatitis.  VA treatment records also note the Veteran's complaints and treatments for recurrent urinary tract infection, including reports of "several near-encounters with urinary retention in the past."  See December 2011 VA treatment note. 

With regard to the claimed urinary disability, the November 2016 VHA examiner reiterated that the in-service episode of prostatitis was "acute and transitory that resolved with given treatment at the time without sequelae."  He then opined that the Veteran's "current urinary disabilities including Urinary Tract Infections (UTI) are most likely secondary to his history of BPH and chronic prostatitis," and that given the acute nature of prostatitis during service, and the lack of "aggravation of history of UTIs by the episode of prostatitis while in service," the claimed urinary disabilities did not have their onset during service.   The examiner further cited current medical literature which "fails to show that urolithiasis is caused by or a result of acute or chronic prostatitis." 

Analysis

The evidence is clear that the Veteran has had current urinary tract infections attributed to benign prostatic hypertrophy (BHP).  He thus has current disabilities.  The service treatment records and his reports show an event in service.  The remaining question is whether there is a nexus between the in-service events and the current disability.

The Board places great probative weight on the November 2016 VHA opinion that the Veteran's prostate and urinary disabilities are not due to service.  The November 2016 examiner opined that, based on review of the clinical records and current medical literature, the Veteran's prostate disability, to include benign prostatic hypertrophy and chronic prostatitis, were not due to service.  While acknowledging the Veteran's reported continuity of prostatic symptoms after service, the examiner discerned that according to current medical literature, benign prostatic hypertrophy was "caused by normal aging process in those who develop it" as well as "[f]amily history and genetics [that] also play an important role in the development of BHP." Further, the examiner noted that, based on his review of service treatment records, the Veteran had prostatitis on April 13, 1967, but that such was "acute and transitory and resolved with given treatment at the time without sequela which did not "suggest that the Veteran's subsequent prostatitis and chronic prostatitis were the result of or caused by the prostatitis during service," especially in light of  "a span of more than 6 years between prostatitis during service and the first episode of prostatitis" in 1973.  

With regard to the Veteran's urinary disability, the November 2016 examiner reiterated that the in-service episode of prostatitis was acute and had resolved during service, thus was not chronic.  The examiner reasoned that the "current urinary disabilities including . . . [UTI] are most likely secondary to [the Veteran's] history of BHP and chronic prostatitis," which the examiner had already articulated were not due to service.  As such, the Board finds that the November 2016 VHA opinion is based on a review of the Veteran's claims file, accompanied by a detailed rationale based on an accurate history and medical knowledge.  The examiner also considered and acknowledged the lay statements and medical evidence of record in reaching his conclusions.  See Nieves-Rodriguez, 22 Vet. App. 295.    

The Veteran has reported a history that is consistent with that noted by the VHA urologist.  He has testified that his prostate disability urinary infections were episodic.  The Veteran lacks the medical expertise to provide a competent opinion that these episodes are related.  See 38 C.F.R. § 3.159(a) (2016)

Some of the Veteran's testimony suggests that he had recurrence of his symptoms much closer in time to service.  In addition, in adjudicating these claims, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan, supra.  The Veteran testified that he started seeing physicians for his prostate and urinary conditions "right away" when he "first got out of service" and that the symptoms continued since service.  See September 2014 hearing transcript at 7.  For reasons discussed below, the Board finds such statements to lack reliability as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.

In this regard, the April 1998 private treatment record from Dr. F.S. documents that the Veteran "complained of . . . a two-year history of 'prostatitis' and that he reported receiving treatment for the condition "over the last 6 1/2 years."  The private physician also noted that the Veteran "deni[ed] any other overt past history of GU systems complaints."  The Board notes that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 355-56 (1991); Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Furthermore, in the April 1967 report of medical history, the Veteran expressed that he did not have frequent or painful urination and denied other genitourinary problems.  Therefore, the Veteran's statements as to the onset and continuity of prostate and urinary symptomatology lack reliability because they are inconsistent with the evidence of record, to include contemporaneous evidence.  

It is important to point out that the Board does not find that the Veteran's lay statements lack reliability merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  Rather, the Veteran's statements are found to be not reliable because they are inconsistent with the evidence of record including contemporaneous clinical evidence and were made under circumstances indicating bias and/or self-interest.  

The Board has also considered whether service connection may be granted for the claimed prostate and urinary disabilities on presumptive basis as a chronic disease; however, the claimed disabilities are not among conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir.  2013). Therefore, service connection is not warranted on presumptive basis as a chronic disease.  

Moreover, while the Veteran is presumed to have been exposed to herbicide agents during his Vietnam service, he is not diagnosed with diseases for which service connection may be granted due to exposure to herbicide agents on a presumptive basis.  As such, service connection due to herbicide exposure on a presumptive basis is not warranted for a prostate or urinary disability.  38 U.S.C.A. §§ 1101, 1112, 1116; 38 C.F.R. §§ 3.307, 3.309. 

In this case, the preponderance of the evidence is against the Veteran's claims, the "benefit of the doubt" doctrine is not applicable, and the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for a prostate disability is denied. 

Entitlement to service connection for a urinary disability is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


